Tom and Nardelli, JJ.,
dissent in a memorandum by Nardelli, *290J., as follows: I respectfully dissent and find that the motion court correctly determined that issues of fact exist as to whether plaintiff was the sole proximate cause of his injuries, thereby precluding partial summary judgment in his favor on his Labor Law § 240 (1) claims.
Labor Law § 240 (1) provides that: “All contractors and owners and their agents, except owners of one and two-family dwellings who contract for but do not direct or control the work, in the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure shall furnish or erect, or cause to be furnished or erected for the performance of such labor, scaffolding, hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes, and other devices which shall be so constructed, placed and operated as to give proper protection to a person so employed.”
It is settled that not every fall from a ladder gives rise to an award of damages to the injured party under Labor Law § 240 (1) (Abbatiello v Lancaster Studio Assoc., 3 NY3d 46, 50 [2004]; Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 288 [2003]), and it is still necessary for a plaintiff to demonstrate that the statute was violated, and that the violation proximately caused his/her injuries (Cahill v Triborough Bridge & Tunnel Auth., 4 NY3d 35, 39 [2004]; Quattrocchi v F.J. Sciame Constr. Corp., 44 AD3d 377, 381 [2007]). Thus, where a plaintiffs own actions are the sole proximate cause of the accident, liability under section 240 (1) does not attach (Robinson v East Med. Ctr., LP, 6 NY3d 550, 554 [2006]; Cahill, 4 NY3d at 39). Moreover, if adequate safety devices are made available to the worker, but the worker does not use or misuses them, there is no liability (Robinson, 6 NY3d at 554-555; Tonaj v ABC Carpet Co., Inc., 43 AD3d 337, 338 [2007]).
In the matter at bar, plaintiff contends that he could not secure the section of pipe he was cutting because it was not feasible to use the safety devices in the area where he was working. In sharp contrast, Michael Martin, the president of Northeast Medical Services, plaintiffs employer, testified that safety equipment, including roustabouts,* chain blocks, rigging and safety harnesses, was available to plaintiff at the particular site where plaintiff was working. Martin further testified that he was familiar with the area in which plaintiff was cutting pipe and that the use of safety harnesses anywhere in that room was feasible. In addition, Martin stated that he had previously *291observed plaintiff utilizing the safety harnesses on that demolition project.
With regard to the majority, I cannot agree that Martin’s inability to identify the “exact spot” in the room where the accident occurred is somehow pivotal, since “anyplace” in the room would seem to encompass all of the exact spots. At the very least, it just raises an issue for the jury. Moreover, the majority’s emphasis on Martin’s statement that “[ajnyplace in a room is feasible to tie off” (emphasis added) is unavailing for, when that statement is viewed in the context of the questions being asked of Martin at that point in his deposition, it appears clear that the discussion is concerning the room where plaintiff was working. In any event, such perceived discrepancy is another issue for the trier of fact.
Accordingly, I find that an issue of fact exists as to whether plaintiff was provided with adequate safety devices and declined to use them, which actions, or lack thereof, were the sole proximate cause of his injuries. Moreover, I find the majority’s reliance on Montalvo v J. Petrocelli Constr., Inc. (8 AD3d 173 [2004]) and Dasilva v A.J. Contr. Co. (262 AD2d 214 [1999]) to be misplaced, for in those cases it was specifically found that no safety devices were available, which is not the case herein. I would, therefore, affirm the order of the motion court.

 A roustabout was described by Martin as a device which is placed beneath pipe that is being cut in order to secure it so it does not slip or fall when it is being removed.